Order entered July 19, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00599-CV

                     IN RE YANIKA DANIELS, Relator

         Original Proceeding from the 219th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 219-52923-2021

                                    ORDER
        Before Chief Justice Burns, Justice Molberg, and Justice Reichek

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY the emergency motion for stay as moot.


                                           /s/   KEN MOLBERG
                                                 JUSTICE